Case 1:18-cv-00219-CMH-JFA Document 115 Filed 10/18/18 Page 1 of 2 PageID# 848



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 Joseph L. Manson, III,                       )
                                              )
        Plaintiff/Stakeholder,                )
                                              )
        v.                                    )       1:18-cv-219 CMH/JFA
                                              )
 Universitas Education, LLC, et al.,          )
                                              )
        Defendants/Claimants                  )

             MOTION TO ALLOW WITHDRAWAL OF MARGARET MARKS
                AS COUNSEL FOR UNIVERSITAS EDUCATION, LLC

        Defendant and Claimant Universitas Education, LLC, by counsel, pursuant to Local Civil

 Rule 83.1, hereby moves this Court for entry of an order allowing the withdrawal of the

 appearance of Margaret M. Marks, Esq. (“Marks”), of the law firm of Odin, Feldman &

 Pittleman, P.C., admitted as counsel of record for Universitas Education, LLC and further

 requests that Marks be removed from future ECF notifications regarding this case. Joseph L.

 Manson, III, of the Law Office of Joseph L. Manson, III, as well as Henry M. Lloyd of the Law

 Office of Henry M. Lloyd, P.C. as pro hac vice co-counsel, will continue to represent Universitas

 Education, LLC and serve as its counsel of record in this case.

        A Proposed Order granting the relief requested is attached hereto.

                                                      Respectfully submitted.

                                                             /s/ Margaret Marks
                                                      Margaret M. Marks (VSB No. 76819)
                                                      ODIN, FELDMAN & PITTLEMAN, P.C.
                                                      1775 Wiehle Ave., Suite 400
                                                      Reston, VA 20190
                                                      Telephone: (703) 218-2156
                                                      Facsimile: (703) 218-2160
                                                      Meg.Marks@ofplaw.com
Case 1:18-cv-00219-CMH-JFA Document 115 Filed 10/18/18 Page 2 of 2 PageID# 849




                                CERTIFICATE OF SERVICE

         I certify that on October 18, 2018, a copy of the forgoing was served by electronically
 filing a copy with the clerk of the court using the ECF filing system, which will automatically
 notify all registered counsel of record.


                                                   /s/ Margaret Marks
                                            Margaret M. Marks (VSB No. 76819)
                                            ODIN, FELDMAN & PITTLEMAN, P.C.
                                            1775 Wiehle Ave., Suite 400
                                            Reston, VA 20190
                                            Telephone: (703) 218-2156
                                            Facsimile: (703) 218-2160
                                            Meg.Marks@ofplaw.com
